DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This communication is in response to the applicant’s application filed on 05/24/2021. Claims 1-6, 8, 15-27, and 36-43 have been cancelled. Claims 7 and 28 have been amended. Claims 7, 9-14, 28, 30-35, and 44-45 are currently pending and have been examined.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7, 9-14, 28, 30-35, and 44-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites “perform, by the mobile cloud service provider, cryptography to validate the MCA and the payment cryptogram received from the mobile device via the contactless POS terminal of the merchant…” 

Independent Claim 28 recites similar features in system form, and therefore is rejected under the same rationale. Claims dependent upon the rejected independent claims are also rejected.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 7 recites “transmit, by a transmitting device of the mobile cloud service provider”, “receive, by a receiving device of the mobile cloud service provider and from a contactless point of sale (POS) terminal of a merchant”, and “receive, by the receiving device of the mobile cloud service provider, from the mobile device...” 
	Examiner considers that one of ordinary skill in the art would be unclear as to what is performing the receiving and transmitting steps as the ‘transmitting device’ is not part of the claimed invention. Further, the ‘transmitting device’ is outside the scope of the claimed invention.

Examiner considers that one of ordinary skill in the art would be unclear as to what device is ‘generating a post issuance script.’ Does the applicant intend for the mobile cloud service provider to generate or the claimed processors storing instructions? Further, Examiner considers the post issuance script (i.e. instructions) that instruct the mobile device to move data from storage to the secure element’ to be non-functional descriptive material as the generated instructions themselves do not differentiate from prior art that describes generating instructions. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 7, 9, 14, 28, 35, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Wankmueller (US20080040285) and Tichelaer et al (US20100288834) “Tichelaer”.

Regarding claim 7, Wankmueller teaches: A mobile cloud service provider comprising: 
	one or more processors; and 
	memory storing instructions that,
	when executed by the one or more processors, cause the one or more processors to: 
	store, in a mapping database (e.g. location of secure data) of the mobile cloud service provider (e.g. authorization our authentication computer), a plurality of mapping records (e.g. secure data), wherein ([0003] The reader extracts certain data from the card, such as an account number. The card reader then requests the user enter his or her PIN on a keypad. The PIN is encrypted or otherwise secured and the secure PIN data is transmitted to an authorization location, such as an authorization computer, where cardholder data is stored. At the authorization computer, the account identification data is used to look up and retrieve account information, and the retrieved information is used to verify that the PIN entered by the cardholder was correct.)
each mapping record includes at least a [ ] real card account number (RCA) associated with an issuer, wherein  ([0003] The reader extracts certain data from the card, such as an account number. The card reader then requests the user enter his or her PIN on a keypad. The PIN is encrypted or otherwise secured and the secure PIN data is transmitted to an authorization location, such as an authorization computer, where cardholder data is stored. At the authorization computer, the account identification data is used to look up and retrieve account information, and the retrieved information is used to verify that the PIN entered by the cardholder was correct.)
	Examiner considers that the portion of the limitation that recites "master key identifier" is non-functional because is merely describes, at least in part, the contents on the records, however, applicant is not positively reciting a step where the master key identifier is utilized. 
Further, the contents of each ‘mapping record’ is agnostic toward the recited ‘storing’ step. The ‘contents of each mapping record’ will be considered non-functional descriptive material as the applicant has not positively recited as step where the ‘mapping record’ is utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	the master key identifier (e.g. key) is a value unique to a mobile device and is provisioned to a secure element of the mobile device, and ([0016] In step 110 the mobile processing device generates a dynamic authentication code 130 using a key 120, such as an encryption key. The key 120 may be a DES key, a private key, a public key, some combination thereof, or any other data used for encryption or generating a secure message for subsequent authentication. The key may be stored, for example in application memory in the mobile processing device.)

It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	generate a post issuance script (e.g. a challenge number, or other unpredictable data) which instructs the mobile device to transmit mobile cloud account data [associated with the PIN or dynamic code] from storage in the mobile device to the secure element of the mobile device; ([0015] In one exemplary embodiment, the authorization processor may also provide to the user a challenge number, or other unpredictable data that the user will enter into his or her mobile processing device, which will subsequently be used to generate the dynamic authentication code, typically in conjunction with other data such as an encryption key. The unpredictable data may be a random number, can be based on the current time, a one-way hash of the proposed transaction amount, some combination thereof, or any other data that cannot be easily predicted before a transaction. The user may also be prompted to enter other data regarding the transaction into the mobile device, such as the transaction amount or currency type, and this data may be used by the device, together with other secret data, to generate a cryptogram that will become a dynamic authorization code as discussed in more detail herein. [0016] In step 110 the mobile processing device generates a dynamic authentication code 130 using a key 120, such as an encryption key. The key 120 may be a DES key, a private key, a public key, some combination thereof, or any other data used for encryption or generating a secure message for subsequent authentication. The key may be stored, for example in application memory in the mobile processing device. If the mobile processing device includes secure or protected memory, (e.g. in a subscriber identity module 
	Examiner considers that the portion of the limitation that recites “transmit mobile cloud account data associated with the MCA from storage in the mobile device to the secure element of the mobile device " is non-functional because is merely describes, at least in part, moving data within the mobile device, however, moving data in a mobile device however, is not the basis for the generating and the applicant is not positively reciting a step where the moving of data from the storage to the secure element is utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	transmit, by a transmitting device of the mobile cloud service provider (e.g. authorization computer), the post issuance script (e.g. a challenge number, or other unpredictable data) to the mobile device;  Application No. 13/782,111 Page 3([0015] In one exemplary embodiment, the authorization processor may also provide to the user a challenge number, or other unpredictable data that the user will enter into his or her mobile processing device, which will subsequently be used to generate the dynamic authentication code, typically in conjunction with other data such as an encryption key. The unpredictable data may be a random number, can be based on the current time, a one-way hash of the proposed transaction amount, some combination thereof, or any other data that cannot be easily predicted before a transaction. The user may also be prompted to enter other data regarding the transaction into the mobile device, such as the transaction amount or currency type, and this data may be used by the device, together with 
	receive, by a receiving device of the mobile cloud service provider (e.g. authorization our authentication computer) and from a contactless point of sale (POS) terminal of a merchant, transaction data related to a financial transaction between the contactless POS terminal and the mobile device, wherein ([0013] The hypothetical transaction begins with a user of a personal computer (PC) making a request to purchase a good or service from a merchant using a web browser or similar application running on the personal computer. It should be noted that any device, system or scheme for requesting or performing a transaction can be used in place of the PC, including a mobile device such as a PDA or cellular telephone. The user's request then causes the merchant's computer to invoke an authorization request server to authenticate the user's identity and verify the transaction is legitimate. The authorization request server or authorization processor, which can be a mainframe or other computer with a processor, memory, and communications link, prompts the user to provide a dynamic authorization code using his or her mobile processing device.
	the mobile device is different from the mobile cloud service provider, the contactless POS terminal, and the issuer, ([0015] In one exemplary embodiment, the authorization processor may also provide to the user a challenge number, or other unpredictable data that the user will enter into his or her mobile processing device…)
	receive, by the receiving device of the mobile cloud service provider, from the mobile device and via the contactless POS terminal of the merchant, at least [PIN or dynamic code] a payment cryptogram different from the transaction data based on the post issuance script, wherein ([0029] Accordingly, at the time of a transaction, the financial account identifier 140 should be collected using various techniques well known to persons skilled in the art. For example, the account identifier 140 may be stored on a magnetic stripe card 145 or on a smart card, or collected through user input to a device such 
	the transaction data, [PIN or dynamic code] and the payment cryptogram are received as a first authorization request; ([0003] One approach to minimizing fraud is through the use of a personal identification number, or PIN. In this approach, at the time of the transaction, the user's card is inserted or swiped in a card reader. [0004] …the use of a static PIN is replaced by a dynamic code that frequently changes. One aspect of this approach involves generating a dynamic code using a smart card and smart card reader. Smart cards are well known in the art and are typically credit card shaped cards that include a secure data storage area and processor. At the time of a potential transaction, the smart card generates an application cryptogram using secret data stored in the secure memory of the smart card, as well as other data related to the potential transaction.)
	perform, by the mobile cloud service provider, cryptography to validate [the PIN or dynamic code] the payment cryptogram received from the mobile device via the contactless POS terminal of the merchant; ([0014] The mobile device then validates in step 103, whether the PIN is valid by comparing the PIN with data stored on the device. The user may also be prompted to enter other data regarding the transaction into the mobile device, such as the transaction amount or currency type, and this data may be used by the device, together with other secret data, to generate a cryptogram that will become a dynamic authorization code as discussed in more detail herein.)

	in response to a successful validation of the [PIN or dynamic code] and the payment cryptogram, 
		(i) identify, in the mapping database  (e.g. location of secure data) of the mobile cloud service provider, a specific mapping record that includes the [PIN or dynamic code] included in the first authorization request (Fig. 1, Item 103), and (Fig. 1, Item 160, [0030] In step 150 the dynamic authorization code 130, along with financial account identifier data 140, is transmitted to an authorization location, such as an authorization processor. Depending on the response from the authorization location, in step 160, the transaction may be authorized in step 170 or declined in step 180. [0003] One approach to minimizing fraud is through the use of a personal identification number, or PIN. In this approach, at the time of the transaction, the user's card is inserted or swiped in a card reader. The reader extracts certain data from the card, such as an account number. The card reader then requests the user enter his or her PIN on a keypad. The PIN is encrypted or otherwise secured and the secure PIN data is transmitted to an authorization location, such as an authorization computer, where cardholder data is stored. [0004] In another approach recently suggested by the inventor, the use of a static PIN is replaced by a dynamic code that frequently changes. One aspect of this approach involves generating a dynamic code using a smart card and smart card 
	(ii) electronically transmit, by a transmitting device of the mobile cloud service provider, to a computing device of the issuer (e.g. authorization location) associated with the RCA (e.g. financial account identifier data 140) and via a payment network, a second authorization request (Fig. 1, item 150) comprising at least the RCA included in the identified specific mapping record and the transaction data; and ([0030] In step 150 the dynamic authorization code 130, along with financial account identifier data 140, is transmitted to an authorization location, such as an authorization processor. Depending on the response from the authorization location, in step 160, the transaction may be authorized in step 170 or declined in step 180.)
	Examiner notes that the phrase “comprising at least the RCA included in the identified specific mapping record and the transaction data” is non-functional descriptive material as it only describes, at least in part, the contents of the transmitted data, however, the contents of the transmitted data is not used to perform any of the recited method steps (i.e. transmitting).  
Further, applicant is not positively reciting a step where the data is utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	in response to an unsuccessful validation of the MCA and the payment cryptogram, 			transmit, by the transmitting device of the mobile cloud service provider, to the contactless POS terminal of the merchant, and via the payment network without communicating with the issuer, a validation failure notification (Fig. 1, Item 180, [0030] In step 150 the dynamic authorization code 130, along with financial account identifier data 140, is transmitted to an authorization location, such as an authorization 

Wankmueller does not teach ‘mobile cloud account number’, however Tichelaer teaches at least ‘mobile cloud account number’:
	each mapping record (e.g. IPM file) includes at least a master key identifier, (e.g. custom ID) a mobile cloud account number (MCA) (e.g. virtual card number) associated with the mobile cloud service provider, and a real card account number (RCA) (e.g. real card number) associated with an issuer, ([0082] FIG. 10B shows authorization response flows (10)-(15) mediated by platform 210. The transaction flows, which are numbered in the figure, are as follows: [0083] (10) Issuer Bank processes 0110 response message as Business As Usual (BAU). [0084] (11) Authorization network routes 0110 response message on real card to platform 210/hosting partner. [0085] (12) Platform 210 maps the real card number to the virtual card number for routing back to the original Acquirer (13) [0086] (14) Authorization network sends 0110 response message on virtual card number to the original Acquirer, who can then forward authorization (15) to the merchant. [0094] FIG. 11A shows exemplary clearing presentment flows (1)-(6) through MasterCard's' GCMS network mediated by platform 210. The transaction flows, which are numbered in the figure, are as follows: [0095] (1) The Acquirer sends an IPM file on virtual card "BIN 551111" to GCMS. [0109] Custom ID (PDS502) for mapping to Issuer Bank corporate card reporting system (CDF).
	wherein the MCA (e.g. virtual card number) is based on attributes of the RCA (e.g. real card number); ([0071] FIG. 10A shows exemplary set up and authorization request flows (1)-(10) mediated by platform 210. The transaction flows, which are numbered in the figure, are as follows: [0072] (1) The bank prepares card profiles. [0073] (2) Cardholder logs on to web site and requests virtual card [0074] (3) Platform 210 generates and provides virtual card number (CPN) "BIN 551111" to cardholder [0075] (4) Cardholder makes transaction with 
	Examiner notes that one of ordinary skill in the art would understand from reading the reference that ‘attributes’ is interpreted by the Examiner as potentially a 16 digit card number which those skilled in the art also refer to as a ‘controlled payment number’ or ‘disposable credit card’.
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the processing system of Wankmueller to include the ‘mapping and storing of virtual numbers’ of Tichelaer in order to allow applications control over purchases before they are finalized and in so revealing personal account data. As Tichelaer states: 
“The centralized transaction processing platform interrogates payment transactions with respect to pre-defined rules-based transaction controls transaction controls. The platform, accordingly, denies transaction authorization requests or forwards the same for further processing to other entities on the network. This arrangement allows application of the rules-based transaction controls before a purchase is finalized.”
In regards to claim 28, system claim 28 corresponds generally to system claim 7, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 9, Wankmueller does not explicitly teach ‘authorization response’, however Tichelaer teaches at least ‘authorization response’: The mobile cloud service provider of claim 7, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: 
receive, by the receiving device of the mobile cloud service provider, an authorization response from the issuer associated with the RCA ([0025] FIG. 10B shows authorization response flows mediated by a centralized transaction platform, in accordance with the principles of the present invention.)
	wherein the authorization response includes at least the RCA included in the specific mapping record and an indication of approval or denial of the financial transaction; and ([0026] FIG. 11A shows exemplary clearing presentment flows mediated by a centralized transaction platform, in accordance with the principles of the present invention. [0027] FIG. 11B shows exemplary clearing exception cycle flows mediated by a centralized transaction platform, in accordance with the principles of the present invention.)	
	transmit, by the transmitting device of the mobile cloud service provider, an authorization response including the MCA included in the specific mapping record in response to the authorization request ([0028] FIG. 12 shows exemplary GDR/SDOL flows mediated by a centralized transaction platform, in accordance with the principles of the present invention).
	Examiner notes that the phrase “including the MCA included in the specific mapping record in response to the authorization request” is non-functional descriptive material as it only describes, at least in part, the contents of the transmitted data, however, the contents of the transmitted data is not used to perform any of the recited method steps (i.e. transmitting).  
Further, applicant is not positively reciting a step where the data is utilized to perform a specific task. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the processing system of Wankmueller to include the ‘mapping and 
“The centralized transaction processing platform interrogates payment transactions with respect to pre-defined rules-based transaction controls transaction controls. The platform, accordingly, denies transaction authorization requests or forwards the same for further processing to other entities on the network. This arrangement allows application of the rules-based transaction controls before a purchase is finalized.”

In regards to claim 30, system claim 30 corresponds generally to system claim 9, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 14, Wankmueller teaches: The mobile cloud service provider of claim 7, 
	wherein the payment cryptogram (i.e. ARCQ code) is one of: a dynamic card validation code and an authorization request cryptogram ([0004] Smart cards are well known in the art and are typically credit card shaped cards that include a secure data storage area and processor. At the time of a potential transaction, the smart card generates an application cryptogram using secret data stored in the secure memory of the smart card, as well as other data related to the potential transaction. The generation of application cryptograms is well known in the art).
	In regards to claim 35, system claim 35 corresponds generally to system claim 14, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 44, Wankmueller teaches: The mobile cloud service provider of claim 7, 
	wherein the validation failure notification comprises the RCA ([0004] This data, or a portion of it, is then transmitted as a dynamic code to an authorization computer. The authorization computer can verify, based on account information retrieved from an authorization database associated with the account number, whether the dynamic code was generated by the smart card associated with the account number being used to complete the transaction, or not.)
	In regards to claim 45, system claim 45 corresponds generally to system claim 44, and recites similar features in system form, and therefore is rejected under the same rationale.

Claims 10-13 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wankmueller (US20080040285), Tichelaer et al (US20100288834) “Tichelaer” and further in view of Walker (US6163771).

Regarding claim 10, neither Wankmueller nor Tichelaer teach ‘attributes of the MCA’, however, Walker teaches at least  ‘attributes of the MCA’: The mobile cloud service provider of claim 7, 	wherein the MCA includes at least a portion of the RCA. ([Walker] Fig. 13, item 501, Column 7, Lines 52-59).
	Examiner notes that the phrase “includes a portion of the RCA” is non-functional descriptive material as it only describes, at least in part, the contents of the transmitted data, however, the contents of the transmitted data is not used to perform any of the recited method steps (i.e. transmitting).  Further, applicant is not positively reciting a step where the data is utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	In regards to claim 31, system claim 31 corresponds generally to system claim 10, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 11, neither Wankmueller nor Tichelaer teach ‘attributes of the RCA’, however, Walker teaches at least  ‘attributes of the RCA’: The mobile cloud service provider of claim 10, 	wherein the portion of the RCA includes at least the last four digits of the RCA. ([Walker] Fig. 13, item 501, Column 7, Lines 52-59)
	Examiner notes that the phrase “includes at least the last four digits of the RCA” is non-functional descriptive material as it only describes, at least in part, the contents of the transmitted data, however, the contents of the transmitted data is not used to perform any of the recited method steps (i.e. transmitting).  Further, applicant is not positively reciting a step where the data is utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the processing system of Wankmueller to include the ‘mapping and storing of virtual numbers’ of Tichelaer (in order to allow applications control over purchases before they are finalized and in so revealing personal account data) and to further include 
	In regards to claim 32, system claim 32 corresponds generally to system claim 11, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 12, neither Wankmueller nor Tichelaer teach ‘attributes of the RCA’, however, Walker teaches at least  ‘attributes of the MCA’: The mobile cloud service provider of claim 7, 	
	wherein the attributes of the RCA include at least one of: a brand, product, country code, region, account level management participation, and Durbin indicator. ([Walker] Column 7, Lines 20-26 (e.g. address indicates region, country, etc…)).
	Examiner notes that the phrase “include at least one of: a brand, product, country code, region, account level management participation, and Durbin indicator.” is non-functional descriptive material as it only describes, at least in part, the contents of the transmitted data, however, the contents of the transmitted data is not used to perform any of the recited method steps (i.e. transmitting).  Further, applicant is not positively reciting a step where the data is utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the processing system of Wankmueller to include the ‘mapping and storing of virtual numbers’ of Tichelaer (in order to allow applications control over purchases before they are finalized and in so revealing personal account data) and to further include Walker as walker more clearly maps the features of the virtual card to the real card number in order to better track the use of virtual cards and to avoid errors in processing.


Regarding claim 13, neither Wankmueller nor Tichelaer teach ‘attributes of the MCA’, however, Walker teaches at least  ‘attributes of the MCA’: The mobile cloud service provider of claim 7, wherein the master key identifier is a sixteen or nineteen digit number. ([Walker] Fig. 13, Item 501, Column 7, Lines 52-59).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the processing system of Wankmueller to include the ‘mapping and storing of virtual numbers’ of Tichelaer (in order to allow applications control over purchases before they are finalized and in so revealing personal account data) and to further include Walker as walker more clearly maps the features of the virtual card to the real card number in order to better track the use of virtual cards and to avoid errors in processing.
	In regards to claim 34, system claim 34 corresponds generally to system claim 13, and recites similar features in system form, and therefore is rejected under the same rationale.


Response to Arguments
	Applicant argues on pages 11-13 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has searched the prior art and has found prior art that more closely aligns with the instant application. The applicant’s arguments are moot as new grounds of rejection have been presented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685